 



Exhibit 10 (n)
SUPPLEMENTAL RETIREMENT BENEFITS AGREEMENT
FOR
GARY C. SMITH
     This Supplemental Retirement Benefits Agreement (the Agreement”), made as
of this 15th day of December, 2000, by and among LNB BANCORP, INC. (an Ohio
corporation) and THE LORAIN NATIONAL BANK (a national banking association
organized and existing under the laws of the United States), which together with
their respective successors and assigns are herein collectively called
“Employer”, and GARY C. SMITH, hereinafter called “Executive”, is to EVIDENCE
THAT:
     WHEREAS Executive has rendered valuable services to Employer and has
performed Executive’s duties in a capable and efficient manner and has generated
substantial growth and progress to Employer; and
     WHEREAS Employer desires to retain the services of Executive and
acknowledges that, if Executive were to leave Employer’s employment, Employer
could suffer a substantial financial loss; and
     WHEREAS Employer desires to provide Executive with certain supplemental
retirement benefits (as defined in Section 3) in addition to the retirement
benefits provided to Executive under The Lorain National Bank Retirement Pension
Plan as restated on January 1, 1989 (herein called the “LNB Pension Plan”); and
     WHEREAS Employer further desires to provide Executive with certain benefits
in the event of a “Change in Control” (as defined in Section 4); and
     WHEREAS Executive is willing to continue in the employ of Employer if
Employer agrees to pay the benefits in accordance with the provisions and
conditions of this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Employer and Executive (herein collectively called the “Parties”) agree as
follows:
     1. Employment of Executive.
          In accordance with Executive’s employment agreement with Employer
dated March 16, 1999, as may be amended (herein called the “Employment
Agreement”), Executive shall continue to perform duties for Employer in such
senior executive capacity as the Board of Directors of Employer may periodically
designate. Executive shall devote Executive’s best efforts to the performance of
Executive’s duties for Employer. Executive’s employment with Employer shall
continue until terminated pursuant to the Employment Agreement.
     2. Compensation.
          Executive shall be compensated for the performance of Executive’s
duties in accordance with the Employment Agreement.

 



--------------------------------------------------------------------------------



 



     3. Supplemental Retirement Benefits.
          3.1 Normal Retirement. If Executive remains in the continuous employ
of Employer pursuant to the Employment Agreement and retires or is discharged by
Employer (for any reason, with or without cause) from active employment with
Employer on or after age 65 (herein called the “Normal Retirement Date”),
Executive will be entitled to receive such supplemental retirement benefits
(herein called the “Supplemental Retirement Benefits”) which, when added to
Executive’s LNB Pension Plan benefits and the social security benefits (to which
Executive is eligible on the date of Executive’s employment termination), would
equal seventy percent (70%) of Executive’s Compensation (as defined herein). For
purposes of this Agreement, the term “Compensation” is limited to the largest
annual base salary and the largest annual bonuses paid to Executive by Employer
and by any Subsidiary (as defined in Section 4.1[i] of this Agreement) for the
two (2) full calendar years of employment immediately preceding the date of
Executive’s employment termination as reflected on Executive’s combined W-2
Federal Income Tax Statements from Employer and from any Subsidiary for such
years. The Supplemental Retirement Benefit shall be payable by Employer in one
hundred twenty (120) equal monthly installments commencing on the first day of
the calendar month immediately following the date of Executive’s employment
termination and continuing for one hundred nineteen (119) equal installments on
the first day of each calendar month thereafter. Executive shall be under no
obligation to elect to receive Social Security benefits as a condition to
entitlement to the Supplemental Retirement Benefits. For purposes of this
Agreement, Executive’s LNB Pension Plan benefits shall be calculated as though
payable as a single life annuity for Executive’s life expectancy.
          3.2 Early Retirement. If Executive remains in the continuous employ of
Employer pursuant to the Employment Agreement and retires or is discharged by
Employer (for any reason, with or without cause) prior to the Normal Retirement
Date but after attaining age 62 (herein called the “Early Retirement Date”),
Executive shall be entitled to receive an applicable percentage of the
Supplemental Retirement Benefits as follows:
Early Retirement Ages: Applicable Percentage:
62                25%
63                50%
64                75%
The Supplemental Retirement Benefits determined under this Section 3.2 shall be
paid by Employer in one hundred twenty (120) equal monthly installments,
commencing on the first day of the calendar month after the date of Executive’s
employment termination and continuing in one hundred nineteen (119) equal
installments on the first day of each calendar month thereafter.
          3.3 Disability. If Executive incurs a Disability (as defined in this
Section 3.3) while employed by Employer under the
Employment Agreement and prior to the Normal Retirement Date, Executive

 



--------------------------------------------------------------------------------



 



will be entitled to receive the actuarial equivalent of the Supplemental
Retirement Benefits but payable by Employer commencing on the first day of the
calendar month immediately following the date Executive’s employment terminates
because of such Disability and continuing for one hundred nineteen (119) equal
installments on the first day of each calendar month thereafter. For purposes of
this Agreement, the term “Disability” shall mean physical or mental impairment
which prevents Executive from engaging in further employment by Employer under
the Employment Agreement as a senior executive on a full-time basis and which,
on the basis of medical evidence satisfactory to the Board of Directors of
Employer, is expected to continue for a period of at least six (6) months.
          3.4 Death. If Executive dies while receiving Supplemental Retirement
Benefits, any amounts due or remaining to be paid shall be paid in the same
manner to such beneficiary or beneficiaries (herein called the “Designated
Beneficiaries”) as Executive may have designated by filing with Employer a
written notice in a form acceptable to Employer. In the absence of any such
designation, such unpaid amounts shall be paid to Executive’s surviving spouse
or, if Executive has no surviving spouse, to Executive’s estate. If Executive
dies prior to the Normal Retirement Date while employed by Employer under the
Employment Agreement, Executive’s Designated Beneficiaries will be entitled to
receive the actuarial equivalent of the Supplemental Retirement Benefit but
payable by Employer commencing on the first day of the calendar month
immediately following the date of Executive’s death and continuing for one
hundred nineteen (119) equal installments on the first day of each calendar
month thereafter.
          3.5 Discharge Without Cause. If Executive is discharged without cause
(as defined in this Section 3.5) at any time after the date of this Agreement
and before the Normal Retirement Date, Executive shall be entitled to receive
the actuarial equivalent of the Supplemental Retirement Benefits but payable by
Employer commencing on the first day of the calendar month immediately following
the date of Executive’s discharge and continuing in one hundred nineteen
(119) equal installments on the first day of each calendar month thereafter. For
purposes of this Agreement, the term “discharged without cause” shall mean a
termination of Executive’s employment for any reason other than Executive’s
commission of any material act of dishonesty during the period of Executive’s
employment, or Executive’s breach of any material term of the Employment
Agreement which (in the good faith opinion of the Board of Directors of
Employer) adversely affects the interests of Employer, or Executive’s conviction
by a court (whose decision is final, binding and not subject to appeal) of a
felony committed during the period of Executive’s employment.
          3.6 No Duplication of Benefits. Notwithstanding any contrary provision
in this Agreement, if Executive and Executive’s Designated Beneficiaries become
entitled to the payment of the Supplemental Retirement Benefits under any
particular Section of this Agreement, such persons shall not be entitled to
additional Supplemental Retirement Benefits under any other Section of this
Agreement.
     4. Change in Control Benefits.

 



--------------------------------------------------------------------------------



 



          4.1 Definitions. For purposes of solely this Section 4, the following
terms shall have the respective meanings set forth below:
(a) “Company” means LNB Bancorp, Inc. and its successors.
(b) “Cause” means any one or more of the following: (i) the willful and
continued failure of Executive to perform substantially Executive’s duties with
Employer (other than any such failure resulting from Executive’s Disability as
defined in Section 4.1(e) or any such failure subsequent to Executive’s being
delivered a Notice of Termination without Cause by Employer or after Executive’s
delivering a Notice of Termination for Good Reason to Employer) after a written
demand for substantial performance is delivered to Executive by Employer’s Board
of Directors which specifically identifies the manner in which the Board
believes that Executive has not substantially performed Executive’s duties and
provides Executive with three (3) days to correct such failure, or (ii) the
willful engaging by Executive in illegal conduct or gross misconduct which is
injurious to Company or its Subsidiaries, or (iii) the conviction of Executive
of, or a plea by Executive of nolo contendere to, a felony, or (iv) Executive’s
breach of or failure to perform any material provision of the Employment
Agreement (as defined in Section 1) which, in the good faith opinion of
Employer’s Board of Directors, adversely affects Employer’s interests, or
(v) Executive’s commission of a material act of dishonesty. For purposes of this
paragraph (b), no act or failure to act by Executive shall be considered
“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive’s action or omission was in the best
interests of Employer. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by Employer’s Board of Directors, based
upon the advice of counsel for Employer, or based upon the instructions of
Employer’s chief executive officer or another senior officer of Employer shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of Employer.
(c) “Change in Control” means the occurrence of any one of the following events:
(i) if individuals who, on the date of this Agreement, constitute Company’s
Board of Directors (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of Company’s Board of Directors; provided,
however, that: (A) any person becoming a director subsequent to the date of this
Agreement, whose election or nomination for election was approved by a vote of
at least two-thirds (2/3) of the Incumbent Directors then on Company’s Board of
Directors (either by a specific vote or by approval of the proxy statement of
Company in which such person is named as a nominee for director, without written
objection by such Incumbent Directors to such nomination), shall be deemed to be
an Incumbent Director, and (B) no individual elected or nominated as a director
of Company initially as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies by or on behalf of any person other than Company’s Board of Directors
shall be deemed to be an Incumbent Director;
(ii) if any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended [the “Exchange Act”]

 



--------------------------------------------------------------------------------



 



and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Company representing
twenty percent (20%) or more of the combined voting power of Company’s
then-outstanding securities eligible to vote for the election of Company’s Board
of Directors (the “Company Voting Securities”); provided, however, that the
events described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by Company or any
Subsidiary, (B) by any employee benefit plan sponsored or maintained by Company
or any Subsidiary or by any employee stock benefit trust created by Company or
any Subsidiary, (C) by any underwriter temporarily holding securities pursuant
to an offering of such securities, (D) pursuant to a Non-Qualifying Transaction
(as defined in clause (iii) of this paragraph (c), below), (E) pursuant to any
acquisition by Executive or any group of persons including Executive (or any
entity controlled by Executive or by any group of persons including Executive),
or (F) a transaction (other than one described in clause (iii) of this paragraph
(c), below) in which Company Voting Securities are acquired from Company, if a
majority of the Incumbent Directors approves a resolution providing expressly
that the acquisition pursuant to this subparagraph (F) does not constitute a
Change in Control under this clause (ii);
(iii) upon the consummation of a merger, consolidation, share exchange or
similar form of corporate transaction involving Company or any of its
Subsidiaries that requires the approval of Company’s shareholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than fifty percent (50%) of the total voting power of either (x) the corporation
resulting from the consummation of such Business Combination (the “Surviving
Corporation”) or, if applicable, (y) the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”) is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation
or any employee stock benefit trust created by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of twenty percent (20%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies all of

 



--------------------------------------------------------------------------------



 



the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or
(iv) if the shareholders of Company approve a plan of complete
liquidation or dissolution of Company or a sale of all or substantially all of
Company’s assets but only if, pursuant to such liquidation or sale, the assets
of Company are transferred to an entity not owned (directly or indirectly) by
Company’s shareholders.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than twenty
percent (20%) of Company Voting Securities as a result of the acquisition of
Company Voting Securities by Company which reduces the number of Company Voting
Securities outstanding; provided, however, that if (after such acquisition by
Company) such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then
occur. Notwithstanding anything in this Agreement to the contrary, if
(A) Executive’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Qualifying Termination if they had
occurred following a Change in Control, (B) Executive reasonably demonstrates
that such termination (or event constituting Good Reason) was at the request of
a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change in Control, and (C) a Change in Control involving
such third party (or a party competing with such third party to effectuate a
Change in Control) does occur, then (for purposes of this Agreement) the date
immediately prior to the date of such termination of employment (or event
constituting Good Reason) shall be treated as a Change in Control.
(d) “Date of Termination” means (1) the effective date on which Executive’s
employment by Company and its Subsidiaries terminates as specified in a prior
written notice by Company, a Subsidiary or Executive (as the case may be) to the
other, or (2) if Executive’s employment by Company terminates by reason of
death, the date of death of Executive, or (3) if the Executive incurs a
Disability (as defined in Section 4.1(e)), the date of such Disability as
determined by a physician chosen by Company. For purposes of determining the
timing of payments and benefits to Executive under this Section 4, the date of
the actual Change in Control shall be treated as Executive’s Date of
Termination.
(e) “Disability” means Executive’s inability to perform Executive’s
then-existing duties with Company or its Subsidiaries on a full-time basis for
at least one hundred eighty (180) consecutive days as a result of Executive’s
incapacity due to physical or mental illness.
(f) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:
(i) (A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive’s positions, duties,

 



--------------------------------------------------------------------------------



 



responsibilities or status with Employer immediately prior to such Change in
Control (including any material and adverse diminution of such duties or
responsibilities), or (B) a material and adverse change in Executive’s titles or
offices (including, if applicable, membership on Employer’s Board of Directors)
with Employer as existing immediately prior to such Change in Control;
(ii) (A) a reduction by Employer in Executive’s rate of annual base salary as in
effect immediately prior to such Change in Control (or as such annual base
salary may be increased from time to time thereafter), or (B) the failure by
Employer to pay Executive an annual bonus in respect of the year in which such
Change in Control occurs or any subsequent year in an amount greater than or
equal to the annual bonus earned for the year ended prior to the year in which
such Change in Control occurs;
(iii) any requirement of Employer that Executive: (A) be based anywhere more
than fifty (50) miles from the office where Executive is located at the time of
the Change in Control, or (B) travel on Employer business to an extent
substantially greater than the travel obligations of Executive immediately prior
to such Change in Control; or
(iv) the failure of Employer to: (A) continue in effect any material employee
benefit plan, compensation plan, welfare benefit plan or other material fringe
benefit plan in which Executive is participating immediately prior to such
Change in Control or the taking of any action by Employer which would materially
and adversely affect Executive’s participation in or reduce Executive’s benefits
under any such plan, unless Executive is permitted to participate in other plans
providing Executive with substantially equivalent benefits in the aggregate, or
(B) provide Executive with paid vacation in accordance with the most favorable
vacation policies of Employer as in effect for Executive immediately prior to
such Change in Control, including the crediting of all service for which
Executive had been credited under such vacation policies prior to the Change in
Control.
Notwithstanding any contrary provision in this Agreement: (A) an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by Employer within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason; and (B) Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
Disability; and (C) Executive’s continued employment shall not constitute a
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason (provided, however, that Executive must provide notice
of termination of employment within thirty (30) days following Executive’s
knowledge of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement).
(g) “Qualifying Termination” means a termination of Executive’s employment after
a Change in Control (i) by Employer other than for Cause, or (ii) by Executive
for Good Reason. Termination of Executive’s employment on account of death,
Disability (as defined in Section 4(e)) or Retirement shall not constitute a
Qualifying Termination.

 



--------------------------------------------------------------------------------



 



(h) “Retirement ” means the termination of Executive’s employment with Employer:
(A) on or after the first of the month coincident with or next following
Executive’s attainment of age sixty-five (65), or (B) on such later date as may
be provided in a written agreement between
Employer and Executive.
(i) “Subsidiary” means any corporation or other entity in which Company: (A) has
a direct or indirect ownership interest of fifty percent (50%) or more of the
total combined voting power of the then-outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors, or (B) has the right to receive fifty percent (50%) or more of the
distribution of profits or fifty percent (50%) of the assets upon liquidation or
dissolution.
(j) “Termination Period” means the period of time beginning with a Change in
Control and ending two (2) years following such Change in Control.
          4.2 Obligation of Executive. In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement which, if consummated,
would constitute a Change in Control, Executive agrees (as a condition to
receiving any payments and benefits hereunder) not to voluntarily leave the
employ of Employer (other than as a result of Disability, Retirement or an event
which would constitute Good Reason if a Change in Control had occurred) until
the Change in Control occurs or, if earlier, such tender or exchange offer,
proxy contest, or agreement is terminated or abandoned.
          4.3 Benefits Upon Termination of Employment. If during the Termination
Period Executive’s employment with Employer terminates pursuant to a Qualifying
Termination, then Employer shall pay to Executive the Supplemental Retirement
Benefits commencing on Executive’s Normal Retirement Date and payable pursuant
to Section 3.1; provided, however, that Employer shall not be obligated under
this Section 4.3 to pay the Supplemental Retirement Benefits if Executive is
entitled to or is receiving the Supplemental Retirement Benefits under any other
Section of this Agreement.
          4.4 Withholding Taxes. Employer shall withhold from all payments due
to Executive (or Executive’s Designated Beneficiaries) under this Agreement all
taxes which, by applicable federal, state, local or other law, Employer is
required to withhold therefrom.
          4.5 Reimbursement of Expenses. If any contest or dispute shall arise
under this Section 4 involving the alleged failure or refusal of Employer to
perform fully in accordance with the terms of Section 4, Employer shall
reimburse Executive for all reasonable legal fees and expenses (if any) incurred
by Executive with respect to such contest or dispute, together with interest in
an amount equal to the prime rate of Lorain National Bank from time to time in
effect (but, in no event, higher than the legal rate permissible under
applicable law), such interest to accrue from the date Employer becomes
obligated to pay such fees and expenses through the date of payment thereof;
provided, however, that this Section 4.5 shall apply only if (and to the extent
that) Employer is held to have breached or violated its duties and

 



--------------------------------------------------------------------------------



 



obligations hereunder to Executive.
          4.6 Binding Agreement and Successors.
(a) This Section 4 shall not be terminated by any Business Combination. In the
event of any Business Combination, the provisions of this Section 4 shall be
binding upon the Surviving Corporation and such Surviving Corporation shall be
treated as Employer hereunder.
(b) Employer agrees that, in connection with any Business Combination, Employer
will cause any successor entity to Employer unconditionally to assume (and, for
any Parent Corporation in such Business Combination, to guaranty), by written
instrument delivered to Executive (or Executive’s Designated Beneficiaries), all
of the obligations of Employer under this Section 4. Failure of Employer to
obtain such assumption or guaranty prior to the effectiveness of any such
Business Combination that constitutes a Change in Control shall be a breach of
this Agreement and shall constitute Good Reason under this Section 4. For
purposes of implementing this Section 4.6(b), the date on which any such
Business Combination becomes effective shall be deemed the date Good Reason
occurs and shall be the Date of Termination, if so requested by Executive.
(c) This Section 4 shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
          4.7 Employment with Subsidiaries. For purposes of this Section 4, any
and all references to Executive’s employment with Employer shall be deemed to
include Executive’s employment by any Subsidiary and, with respect to such
employment by a Subsidiary, the term “Employer” as used in this Section 4 shall
be deemed to include any Subsidiary which employs Executive.
     5. Non-Alienation of Benefits.
          The right of Executive, the Designated Beneficiaries or any other
person to the payment of benefits under this Agreement shall not be assigned,
transferred, pledged or encumbered, and any attempt to do so shall be void.
     6. Status of Rights to Benefits.
          The rights of Executive and the Designated Beneficiaries to any
benefits under this Agreement shall be solely those of an unsecured general
creditor of Employer. Nothing contained in this Agreement and no action taken
pursuant to this Agreement shall create or be construed to create a trust of any
kind or a fiduciary relationship between Employer and Executive or the
Designated Beneficiaries. Any funds, insurance contracts or other assets of
Employer (whether or not designated by Employer to provide the benefits
contemplated herein) shall at all times continue to remain a part of the general
funds of Employer and no person other than Employer shall have any interest in
such funds or assets.
     7. General Provisions.

 



--------------------------------------------------------------------------------



 



          7.1 This Agreement shall not be deemed to constitute a contract of
employment between the Parties and no provisions hereof shall restrict the right
of Employer to terminate the Executive’s services or restrict the right of the
Executive to terminate Executive’s services in accordance with the Employment
Agreement.
          7.2 The Board of Directors of Employer shall have the full power and
authority to interpret, construe and administer this Agreement, and all actions
taken by the Board of Directors of Employer in good faith shall be binding and
conclusive on all Parties and other interested persons. No member of the Board
of Directors of Employer shall be liable to any person for any action taken or
omitted in connection with the interpretation or administration of this
Agreement unless attributable to said member’s own willful misconduct or lack of
good faith.
          7.3 This Agreement shall be binding upon and inure to the benefit of
Employer, its successors and assigns, and Executive and Executive’s Designated
Beneficiaries, heirs, executors, administrators and legal representatives.
          7.4 This Agreement shall be construed in accordance with and governed
by the laws of the State of Ohio. All Parties hereby agree that exclusive venue
for all litigation arising under this Agreement lies solely with the State
Courts of Lorain County, Ohio, and each Party hereby submits to the personal
jurisdiction of such Lorain County State Courts.
          7.5 Except as otherwise expressly provided herein, this Agreement
represents the entire agreement among the Parties regarding
the subject matter hereof and all prior or contemporaneous written or oral
statements, negotiations, representations, arrangements and/or agreements
regarding the subject matter hereof are merged into and superseded by this
Agreement. All Parties acknowledge that there are no oral or other written
understandings, arrangements and/or agreements among the Parties relating to the
subject matter of this Agreement.
          7.6 This Agreement may be amended only by a written document signed by
all Parties, which document must clearly indicate that it constitutes an
amendment to this specific Agreement and/or to a specific provision or
provisions herein.
          7.7 No course of action by any Party and no refusal or neglect of any
Party to exercise any right granted under this Agreement or to enforce
compliance with any provision of this Agreement shall constitute a waiver of any
provision of or right under this Agreement, unless such waiver is expressed in a
written document which is clearly designated as a waiver to a specific provision
or provisions of this Agreement and unless such document is signed by the
waiving Party.
          7.8 For purposes of this Agreement, the singular includes the plural
and vice-versa and the feminine, masculine and neuter include each other.
          7.9 All provisions of this Agreement are severable and

 



--------------------------------------------------------------------------------



 



neither this Agreement nor any provision herein shall be affected by the
invalidity or inapplicability of any other provision of this Agreement.
     IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by
its duly authorized officers, and Executive has set
Executive’s hand as of the date first above written.

     
In The Presence Of:
  THE LORAIN NATIONAL BANK
 
   
/s/ Denise Harmych
  By: /s/ Thomas P. Ryan
 
   
/s/ Ann Koler
  Title: Exec. V.P. & Secretary
 
   
 
  LNB BANCORP, INC.
 
   
/s/ Denise Harmych
  By: /s/ Thomas P. Ryan
 
   
/s/ Ann Koler
  Title: Exec. V.P. & Secretary & Treas.
 
   
 
  “Employer”
 
   
/s/ Denise Harmych
  /s/ Gary C. Smith
 
  Gary C. Smith, President
     and Chief Executive Officer
 
   
/s/ Ann Koler
   
 
                 “Executive”

 